Application of Legal Aid Society of Albany, Inc., pursuant to sections 270-271 of the Penal Law for approval of a program to permit law *688students in the third-year class of the Albany Law School to engage in certain activities prohibited by the sections of the Penal Law referred to, under the supervision of attorneys at law employed by the society, and to make certain court appearances under stated conditions, granted in part, there being no objection to the application, as amended, upon the part of the Albany County Bar Association. Approval is subject to the following terms and conditions: Students shall be permitted to make court appearances, on behalf of persons financially unable .to pay for legal services, upon written authorization of such persons, in ex parte and uneontested matters, and in contested matters under immediate personal supervision in the courtroom of the attorneys at law employed by the society, in the following cases only: (a) Actions instituted in the City Court of the City of Albany; (b) Actions instituted in the Small Claims Court of the City of Albany; (c) Civil actions instituted in the County Court of Albany County. The following matters are excluded from the approved program : Contingent fee eases and libel and slander cases. The executive secretary of the society shall furnish the court with a copy of the society’s annual report and such other information as may, from time to time, be requested; and shall also periodically furnish to the Judges of the courts in which they have been authorized to appear a current list of the names of students engaged in this program. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.